Citation Nr: 0019133	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  96-01 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:  Military Order of the Purple Heart 


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1968.  This matter comes on appeal from a decision 
of the Muskogee, Oklahoma, VA Regional Office which granted 
service connection and assigned a 30 percent evaluation for 
PTSD, effective January 31, 1996. The effective date of the 
award of service connection was changed to December 19, 1991, 
two months later. In a rating decision in December 1997, the 
assigned evaluation was increased to 50 percent, effective 
December 19, 1991.

FINDINGS OF FACT

1.  Prior to February 1997, PTSD was productive of no more 
than considerable social and industrial impairment.

2.  As of February 1997, PTSD was manifested by total social 
and occupational impairment.


CONCLUSIONS OF LAW

1.  An evaluation greater than 50 percent for PTSD prior to 
February 1997 is not warranted. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.132, 
Diagnostic Code 9411 (1996).

2. An evaluation of 100 percent for PTSD effective February 
1997 is warranted. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The record includes the reports of VA psychiatric 
examinations conducted in July 1997 and March 1999 and 
examinations conducted by Khin Wai, M.D., and John R. Smith, 
M.D., in January 1998 and June 1999, respectively.  These 
examination reports disclose that the veteran has multiple 
symptoms of PTSD, to include nightmares, insomnia, 
depression, nervousness, and irritability. He is said to be 
socially isolated. He receives group and individual therapy 
and takes medication for relief of his symptoms. His 
condition was described as chronic and likely to worsen.  
Based on the above evidence and the rest of the information 
of record, the Board finds that the veteran's PTSD is 
essentially productive of total social and occupational 
impairment and thus warrants a 100 percent evaluation. The 
Board also finds that the criteria for the 100 percent 
schedular evaluation were satisfied as of February 1997, when 
the veteran was separated from his employment due to severe 
manifestations of PTSD. The benefit of the doubt is resolved 
in his favor. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411.

A 50 percent evaluation, commensurate with considerable 
social and industrial inadaptability, has been assigned for 
PTSD effective December 19, 1991. A review of the reports of 
a VA examination conducted in March 1996 and outpatient 
treatment records beginning in 1992 show that the veteran was 
able to function effectively at work despite having notable 
symptoms of PTSD and needing therapy and psychotropic 
medication.  In March 1996, he reported nightmares of service 
experiences, difficulty with sleep, irritability and social 
relationships. A Global Assessment of Functioning (GAF) score 
of 60-65 was provided. The Global Assessment of Functioning 
is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)). A 60-
65 rating indicates moderate difficulty in social, 
occupational, or school functioning.  Id. (emphasis added).  
Such a score is not inconsistent with the 50 percent 
evaluation assigned under the old rating criteria, as no more 
than considerable social and industrial impairment, is shown. 
The criteria for a 70 percent evaluation under the new rating 
criteria (effective November 7, 1996), requiring deficiencies 
in most areas of living, also are not met or approximated. 
The Board finds that the initial 50 percent evaluation 
effective December 1991 appropriately reflected the severity 
of the veteran's psychiatric condition until February 1997, 
when he could no longer pursue gainful employment due to its 
symptomatology. The evidence is not so evenly balanced that 
there is doubt as to any material issue. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (1996); 4.130, Diagnostic Code 9411 (1999). 


ORDER

Entitlement to an initial evaluation greater than 50 percent 
for PTSD prior to February 1997 is denied.

Entitlement to an initial evaluation of 100 percent for PTSD 
as of February 1997 is granted, subject to the law and 
regulations governing the payment of monetary benefits.





		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

